Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Applicant's amendment of claims 1, 9, 16, and 19, submission of new claim 21 in “Claims - 12/28/2020” have been have been acknowledged. 
This office action considers claims 1-21 pending for prosecution,  and are examined on their merits.

Response to Arguments
Applicant's arguments “Remarks - 12/28/2020  - Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, but they are not persuasive.
Applicant’s amendments of claims 1, 9, 16, and 19 have changed scope of the invention significantly, and necessitated the shift in new grounds of rejection detailed above. The shift in grounds of rejection renders applicant’s arguments moot.
Claim Rejections - 35 USC § 102
       The following is a quotation of 35 U.S.C. 102(a)(1) that forms the basis for the rejection set forth in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Note: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig. 6; [0060]) = (element 100; Figure No. 6; Paragraph No. [0060]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.
 
Claims 1-2, 6-8, 11, 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baek et al., of record (US 20080067932 A1 – hereinafter Baek). 
(Re Claim 1) Baek teaches a display apparatus (see the entire document; Figs. 1-2; specifically, [0037]-[0042], and as cited below), comprising: 


    PNG
    media_image1.png
    416
    314
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    247
    374
    media_image2.png
    Greyscale


a display area (110; Fig. 1; [0037]);
a pad area (area outside of 110 comprising {160, 140, 120, 254, 130, 340}) outside the display area (pad area is outside of 110);
a base substrate (100) in both the display area and the pad area (100 contains 110 and 160); 
a thin film transistor (T2) on the base substrate in the display area (T2 in 110); 
an insulation layer (240; Fig. 2; [0042]) on the base substrate and the thin film transistor; 
120, 130,254, 340}; Fig. 1; [0037]) on the insulation layer, the conductive pattern layer including a pad electrode (comprising {254, 340) in the pad area; and 
a via insulation layer (260; Fig. 2; [0044]) on the insulation layer, exposing an upper surface of the pad electrode (top 340 exposed in COD area), and covering edges of the pad electrode (260 covers edges of 340), 
wherein in the pad area, the insulation layer (240) includes a groove (groove top of 253) having a depth, the pad electrode being in the groove (left 340 is in the groove).

(Re Claim 2) Baek teaches the display apparatus as claimed in claim 1, wherein a thickness of the conductive pattern layer is greater and the depth of the groove (252 fills hole 242 and goes above top 240. Therefore, thickness of 252 is greater than depth (height) of 242 as shown in Fig. 2).
	(Re Claim 6) Baek teaches the display apparatus as claimed in claim 1, wherein: the groove has a first width at an upper surface of on the insulation layer, and the pad electrode has a second width that is smaller than the first width (Width of 242 around top 240 surface is wider than the width around bottom 240 – as shown in Fig. 2).
(Re Claim 7) Baek teaches the display apparatus as claimed in claim 1, wherein the thin film transistor (T2) includes: an active pattern (210; Fig. 2; [0042]) on the base substrate; a gate electrode (230) on the active pattern; and a source electrode (251) and a drain electrode (252) included in the conductive pattern layer.
(Re Claim 8) Baek teaches the display apparatus as claimed in claim 7, further comprising a light emitting structure (L1; Fig. 2) on the via insulation layer (260) and electrically connected to the drain electrode (L1 connected to 252).
(Re Claim 11) Baek teaches the display apparatus as claimed in claim 1, further comprising a gate insulation layer (220) between the insulation layer and the base 
(Re Claim 21) Baek teaches the display apparatus as claimed in claim 1, wherein, in the pad area, a bottom surface of the pad electrode in the groove makes direct contact with either the insulation layer, or another insulation layer beneath the insulation layer (Fig. 2- Bottom 340 is in direct contact with 260 which is formed of acrylic – [0047]).

(Re Claim 16) Baek teaches a method of manufacturing a display apparatus having a display area and a pad area outside the display area, (see the entire document; Figs. 6A-6D; specifically, [0055]-[0057], and as cited below) the method comprising: 
forming an active pattern (210; Fig. 6A; [0055]) of a thin film transistor on a base substrate (100); 
forming an insulation layer (240; Fig. 6B; [0056]) on the active pattern; 
forming a contact hole (above 253; Fig. 6C) and a groove (groove about 253) in insulation layer such that the contact hole exposes the active pattern and the groove is in the pad area; 
forming a conductive pattern layer (254, 340; shown in Fig. 5), the conductive pattern layer including a drain electrode (253) in the contact hole and a pad electrode (340) in the groove; and 
forming a via insulation layer (260; Fig. 6C) on the insulation layer such that the via insulation layer exposes the drain electrode and the pad electrode (Fig. 6C).
(Re Claim 17) Baek teaches the method as claimed in claim 16, further comprising: forming a first electrode (242; Fig. 6D) on the via insulation layer such that the first electrode is electrically connected to the drain electrode (252); forming a light 
	(Re Claim 18) Baek teaches the method as claimed in claim 16, further comprising forming a gate insulation layer (220; Fig. 6A) on the base substrate prior to forming the insulation layer, wherein the groove (222; Fig. 6B) is an opening formed through the insulation layer and exposing the gate insulation layer.
	(Re Claim 19) Baek teaches the method as claimed in claim 16, further comprising forming a gate pattern including a gate electrode and a signal line (230; Fig. 6A) on the base substrate, prior to forming the insulation layer, wherein, in forming the contact hole (221) and the groove (222), a step of an upper surface of the insulation layer formed on the signal line is removed (Fig. 6C).
	(Re Claim 20) Baek teaches the method as claimed in claim 16, wherein: the groove has a first width ( at an upper surface of the insulation layer, and the pad electrode has a second width that is smaller than the first width (Width of 242 around top 240 surface is wider than the width around bottom 240 – as shown in Fig. 6). 


Claim Rejections - 35 USC § 103
       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Baek.
	(Re Claim 12) Baek teaches claim 1 from which claim 12 depends. 

However, Baek teaches via insulation layer in the pad area is about 1.3 µm to about 1.5 µm ([0047]).
	But, in the case where the claimed ranges “where the claimed ranges or amounts do not overlap with the prior art but are merely close” a prima facie case of obviousness exists. See MPEP 2144.05(I). Therefore, the via insulation layer thickness claimed is not patentable over the prior art.
Claims 3-5 is rejected under 35 U.S.C. 103 as being unpatentable over Baek in view of You, of record (US 20160104754 A1 – hereinafter You).
	(Re Claim 3) Baek teaches claim 2 from which claim 3 depends. 
	However, Baek is silent about the composition of the insulation layer includes an inorganic insulation material.
	But, in an analogous art, You teaches wherein the insulation layer includes an inorganic insulation material ([0056] – “A first interlayer insulating layer 15-1 and a second interlayer insulating layer 15-2 are positioned on the gate electrode 214. The first interlayer insulating layer 15-1 may be formed as an inorganic insulating film”).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the teachings of You into Baek by fabricating an insulation layer covering the TFT.
 	The ordinary artisan would have been motivated to integrate You into Baek structure in the manner set forth above for, at least, to protect TFT circuitry from electrical shorts.

Re Claim 4) Combination of Baek and You teaches the display apparatus as claimed in claim 3, wherein the via insulation layer includes an organic insulation material (Baek [0047] – “260 may be formed of an acrylic film”).
	(Re Claim 5) Combination of Baek and You teaches the display apparatus as claimed in claim 4, wherein the via insulation layer (260) has a first height in the display area and has a second height in the pad area, the second height being smaller than the first height (Baek thickness of 260 in 110 is smaller than in COD area as shown in Fig. 2).

Claims 9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baek in view of Mun et al., of record (US 20170285390 A1 – hereinafter Mun).
	(Re Claim 9) Baek teaches claim 1 from which claim 9 depends. Baek also teaches a first gate insulation layer (220) on the insulation layer and the base substrate; and a first gate pattern (230) between the gate insulation layer and the insulation layer, and including a first signal line in the pad area (SL1; Fig. 1).
	However, Baek is silent about the first signal line is smaller than a thickness of the insulation layer adjacent to the first signal line.
	
	But, in an analogous art, Mun teaches thickness differences of the insulation layer ([0089]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the teachings of Mun into Baek by fabricating an insulation layer covering the TFT.

(Re Claim 15) Combination of Baek in view of Mun teaches a conductive film on the pad electrode and including a conductive ball (layer containing conductive balls 195 in Fig. 3); and a driver on the conductive film (181), the driver being electrically connected to the pad electrode (181 connected to electrode 220 via the conductive balls 195 in Fig. 3).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Baek in view Mun and in further view of Higo et al., of record (US 20120205142 A1 – hereinafter Higo).
	(Re Claim 10) Combination of Baek in view of Mun teaches claim 9 from which claim 10 depends.
	However, the combination is silent about an upper surface of the insulation layer on the first signal line is flat.
	But, Higo teaches an upper surface of the insulation layer on the first signal line is flat ([0017]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the teachings of Higo into Baek in view of Mun by fabricating an insulation layer covering the TFT.
 	The ordinary artisan would have been motivated to integrate Higo into Baek in view of Mun structure in the manner set forth above for, at least, to prevent roughening of the upper surface. 

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Baek in view of Sakamoto et al., of record (US 20070181218 A1 – hereinafter Sakamoto).
	(Re Claim 13) Baek teaches claim 12 from which claim 13 depends.
	However, the combination is silent about a thickness of the pad electrode is about 0.2 µm to 1.2 µm.
	But, Sakamoto teaches thickness of pad electrode of a decimal of several microns of nickel plating.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the teachings of Sakamoto into Baek by fabricating a pad electrode of an TFT.
 	The ordinary artisan would have been motivated to integrate Sakamoto into Baek structure in the manner set forth above for, at least, to have good conductivity of nickel. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Baek in view of Jung et al., of record (US 20160126494 A1 – hereinafter Jung).
(Re Claim 14) Baek teaches claim 1 from which claim 14 depends.
However, Baek is silent about the insulation layer includes a plurality of layers including different materials.
	But, Jung teaches the insulation layer includes a plurality of layers including different materials ([0238]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the teachings of Jung into Baek to fabricate an TFT.
 	The ordinary artisan would have been motivated to integrate Junk into Baek structure in the manner set forth above for, at least, to have a desired optical property (see Jung [0238]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        March 10, 2021